                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   TERRANCE LEWIS                                                      CIVIL ACTION

                           v.                                          NO. 19-2847

   CITY OF PHILADELPHIA, et al.

                  ORDER RE: DEFENDANTS’ PARTIAL MOTION TO DISMISS

          AND NOW, this 6th day of April, 2020, upon consideration of Defendants’ Partial Motion

to Dismiss, (ECF 6), Plaintiff’s response in opposition, (ECF 9), and Defendants’ reply in support,

(ECF 10), and for the reasons stated in the foregoing memorandum, it is hereby ORDERED that

Count I is dismissed to the extent it relies on the Fourteenth Amendment; Count II is dismissed to

the extent it relies on theories of withholding of evidence and deliberately conducting an

investigation that disregarded constitutional rights; and Count V is dismissed to the extent it relies

on alleged violations of rights that were not clearly established.

          The dismissal is without prejudice in the event there is a change in the governing law about

qualified immunity or other issues.



                                                                        BY THE COURT:

                                                                        s/ Michael M. Baylson
                                                                        _______________________________
                                                                        MICHAEL M. BAYLSON
                                                                        United States District Court Judge
O:\CIVIL 19\19-2847 Lewis v City of Phila\19cv2847 Order Re Defendants' Motion to Dismiss.docx
